DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,010,249; USPN 10,456,031; and USPN 10,918,274 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the pending double patenting rejections are herein withdrawn.

Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2, and similarly independent claim 17, none of the prior art teach or fairly suggests the limitations of “perform one or more image registration techniques on the one or more first OCT images to obtain image alignment data”, “align the one or more second OCT images using the obtained image alignment data” and “generate an averaged OCT image of the second tissue layer from the one or more aligned second OCT images”, in combination with the other limitations of the claim.  The prior art of US2018/0055355 to Sarunic et al. (“Sarunic”) (on IDS filed 1/11/21) discloses a similar process that involves averaging registered/aligned OCT images within each layer and then combining the layers and US2017/0020387 to Fingler et al. (“Fingler”) (on IDS filed 1/11/21) also discloses a similar process of registering OCT images.  However, neither Sarunic nor Fingler discloses the above limitations.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665